PER CURIAM.
Petition for Review of an Order of the Board of Immigration Appeals.
Roger Manuel Brandao, a native of Portugal, appeals the district court’s1 dismissal of his 28 U.S.C. § 2241 petition for a writ of habeas corpus to prevent the Immigration and Naturalization Service from *550reinstating his previous order of deportation. Having carefully reviewed the record and the parties’ submissions, we conclude the district court correctly denied Brandao’s petition. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Richard Goldberg, Judge of the United States Court of International Trade, sitting by designation.